--------------------------------------------------------------------------------

Exhibit 10.24




GENESIS ENERGY, INC.
FIRST AMENDED AND RESTATED
STOCK APPRECIATION RIGHTS PLAN


Section 1
Purpose


The purpose of the Stock Appreciation Rights Plan (the "Plan") is to advance the
interests of Genesis Energy, Inc. (the "Company") and its affiliates and owners
by providing performance incentives to employees and Directors of the Company
whose present and potential contributions are important to the continued success
of the Company. The Plan is intended to enable the Company to attract and retain
highly qualified persons for the successful conduct of its business.  These
objectives are intended to be effected by creating a sense of equity
participation in the Company through the sharing of the appreciation in the unit
price of Genesis Energy, L.P.(“GEL”) Common Units.  Definitions for certain
terms are contained in Section 14 below.


Section 2
Eligibility


In order to be eligible for and receive an allocation of Units granted under
Section 4 below for a Plan Year, the Participant must be a regular, full-time
active employee, not on probation, or a Director of the Company on the date of
the allocation of Units.


Section 3
Administration of the Plan


The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (hereinafter referred to as the "Committee").  The
Committee shall have full discretion and authority to administer the Plan.  Any
interpretation by the Committee of the terms and conditions of the Plan shall be
final.  The Plan shall be operated on a calendar year.



Section 4
Stock Appreciation Rights


(a)           Stock Appreciation Rights (the "Units") will be allocated to the
accounts (the "Accounts") of the Plan participants (the "Participants") in a
manner determined by the Committee in its full discretion.


(b)           The total number of Units authorized for allocation to the
Participants in the Plan each year shall be determined by the Committee in its
full discretion.


(c)           For each year, the Committee shall determine, in its full
discretion, the grant date for the allocation of Units among the eligible
Participants in the Plan.

 
 

--------------------------------------------------------------------------------

 

(d)           The Committee shall determine, in its full discretion, a
prescribed formula for allocating Units to new employees of the Company.


(d)           Each Unit shall have a term of 10 years (i.e., 120 months) from
the grant date.


(e)           At the time a Unit is allocated to each Participant, the Committee
will assign a strike price to the Unit, referenced to the market price of GEL
units at that time, as determined by the Committee in its full discretion.


Section 5
Vesting and Forfeiture


Each Participant will have a vested percentage of the Units allocated to that
Participant's Account determined as follows:


2003 Grant:


The Units allocated in 2003 and Units allocated to new employees pursuant to
Section 4(d) will vest 25 percent per year for each full year of service from
January 1, 2004.  Therefore, each Participant receiving an allocation of Units
for 2003 will become 100 percent fully vested in such Units if such Participant
remains in continuous full-time employment with the Company through December 31,
2007.  This can be summarized as follows:


Continuous Full-Time Employment Through
 
Vested Percentage
December 31, 2004
 
25%
December 31, 2005
 
50%
December 31, 2006
 
75%
December 31, 2007
 
100%



2004 through 2008:


The Units allocated in 2004 and each year thereafter through December 31, 2008
will remain unvested for the first three years and then become 100 percent fully
vested to a Participant, if such Participant remains in continuous full-time
employment with the Company through December 31 of the fourth calendar year
following the year of allocation.  In the case of the 2004 allocated Units, a
qualified Participant will become fully vested on December 31, 2008.  This can
be summarized as follows:


Continuous Full-Time Employment Through
 
Vested Percentage
December 31, 2005
 
    0%
December 31, 2006
 
    0%
December 31, 2007
 
    0%
December 31, 2008
 
100%


 
2

--------------------------------------------------------------------------------

 

2009 and Later Grants:


The Units allocated in 2009 and Units allocated to new employees pursuant to
Section 4(d) after December 31, 2008 will vest 25 percent per year for each full
year of service from the date of grant.  Therefore, each Participant receiving
an allocation of Units for 2009 will become 100 percent fully vested in such
Units if such Participant remains in continuous full-time employment with the
Company through the anniversary date of the grant in 2013.  Assuming a grant
date of February 24, 2009, this can be summarized as follows:


Continuous Full-Time Employment Through
 
Vested Percentage
February 24, 2010
 
25%
February 24, 2011
 
50%
February 24, 2012
 
75%
February 24, 2013
 
100%





If a Participant terminates employment for any reason other than death,
Disability or Normal Retirement, the Participant will forfeit the nonvested
Units in his or her Account.  Units forfeited in a Plan Year by any Participant
will totally lapse and expire and will not become part of a pool of Units to be
allocated to other Participants.


If a Participant terminates employment due to death, Disability or Normal
Retirement, all Units allocated to such Participant's Account shall become fully
vested.  If a Participant is terminated for any reason within one year after the
effective date of a Change in Control, all Units allocated to such Participant’s
Account shall become fully vested.


Section 6
Exercise and Distributions


Each Participant who has a vested Account balance under the Plan shall be
entitled to exercise its Units to receive a cash payment as follows:


After a Unit has vested, during the Unit's term, the Participant may exercise
any number of the Participant's vested Units by filing the prescribed form with
the Committee.  As soon as administratively feasible following such exercise,
the Participant shall be paid in cash, a lump sum amount equal to the excess of
the average closing market price of GEL units as traded on the American Stock
Exchange for the ten (10) trading days preceding the date of exercise over the
strike price of the exercised Unit.  The cash payment to each Participant upon
exercise of a Unit shall be net of any applicable withholding taxes required by
law.


If the Committee determines, in its full discretion, that it would cause
significant financial harm to the Company to make cash payments to Participants
who have exercised Units under the Plan as soon as feasible following such
exercise, the Committee may authorize deferring such payments until such time as
it determines, in its full discretion, that it would not cause significant
financial harm to the Company to make such deferred cash payments.  All deferred
cash payments shall be made to the Participants in the order in which such Units
were exercised.

 
3

--------------------------------------------------------------------------------

 

If upon the expiration of a Unit's term, the Participant has not terminated
employment from and remains an employee of the Company, the Unit shall be deemed
exercised as of the date of the Unit's expiration and cash payment shall be made
as provided in this Section 6.


In the event of a Participant's termination of employment for any reason other
than death, Disability or Normal Retirement, prior to exercise of all the
Participant's vested Units, any remaining vested but unexercised Units must be
exercised within 3 months following the Participant's termination of employment,
after which time such Units shall lapse and expire and no longer be available
for either future allocation under the Plan or exercise by any Participant.


In the event of a Participant’s termination of employment due to death,
Disability or Normal Retirement prior to the exercise of all of the
Participant’s vested units, any remaining vested but unexercised Units must be
exercised within 12 months following the Participant's termination of
employment.  If such Participant’s has not exercised such Units within 12 months
following the Participant's termination of employment, such Units shall be
deemed exercised as of the date 12 months following the Participant's
termination of employment and cash payments shall be made as provided in this
Section 6.


In the event of a Participant's death prior to exercise of all the Participant's
vested Units, any further exercise shall be made by the Participant's designated
beneficiary on file with the Committee.  If no such designation is on file or
the beneficiary (or beneficiaries) designated therein does not survive the
Participant, the exercise shall be made by the Participant's surviving spouse,
or if none, by the trustee of the Participant's estate.  A Participant may
submit to the Committee on the form prescribed therefor, the beneficiary or
beneficiaries designated by the Participant to exercise the vested Units.  A
Participant may update and supersede a prior beneficiary designation with a
later one, which shall be controlling under the Plan if received by the
Committee prior to the Participant's death.  Divorce shall automatically revoke
a beneficiary designation of the divorced spouse.


Section 7
No Rights as L.P. Unit Holders


The Units under this Plan shall not carry any rights of a common unit of
GEL.  The Participants under this Plan shall have no rights whatsoever as a unit
holder of GEL with respect to any Units under this Plan including but not
limited to any right to vote or receive distributions of any kind with respect
to such Units.  No amount shall be added to or credited to the account of any
Participant pursuant to this Plan based on or because of any distribution made
to the unit holders of GEL.

 
4

--------------------------------------------------------------------------------

 

Section 8
Employment


Nothing in this Plan shall be deemed to grant any right of continued employment
to a Participant or to limit or waive any rights of the Company to terminate
such employment at any time, with or without cause.


Section 9
Nonassignability of Units


The Participant's rights to any Units, any cash payment from the Plan, or any
other interest of the Participant under this Plan shall not be subject to
assignment, alienation, pledge, attachment, foreclosure or any other form of
transfer except in the case of death for transfers of the right to receive
payment for Units by a Participant's will or under the laws of descent and
distribution, or except for domestic relations orders determined by the
Committee to be of a qualified nature similar to the rules under the Company's
qualified 401(k) retirement savings plan.  The Company shall have no obligation
to make payments under this Plan to any person other than the Participant (or
designated beneficiary), unless directed to by a court of competent
jurisdiction.


Section 10
No Trust Fund


Participants under the Plan shall have no interest in any fund or specific asset
of the Company, GEL or any other affiliate or subsidiary of the Company or
GEL.  No trust fund shall be created in connection with the Plan or any Units,
and there shall be no advanced funding of any amounts that may become payable
under the Plan.


Section 11
Adjustments in the Event of Changes in the
Capital Structure or Reorganization--Anti-Dilution


Changes in Capital Structure. - The Board shall make appropriate equitable
adjustments to protect the Participants or the Company from any adverse
financial impact which might result as a consequence of common unit splits or
other changes in GEL’s capital structure.
 
Section 12
Amendment and Termination


The Board shall have the sole right at any time to terminate or amend the Plan
or any part thereof except that any termination or amendment of the Plan shall
not materially reduce the benefits that have previously accrued to Participants,
or have the effect of reducing a Participant's benefit with respect to any
vested Units then allocated to such Participant's Account.


Upon a Plan termination, each Participant who has not yet terminated employment
shall become fully vested in the Units in his Account and shall be entitled to a
cash lump sum of the exercise value of such Units (as determined in conformity
with Section 6 above) as soon as administratively feasible following the Plan
termination.

 
5

--------------------------------------------------------------------------------

 

Section 13
Miscellaneous


(a)                       Expenses of the Plan. - Any expenses incurred in
connection with the administration of the Plan shall be paid by the Company.


 
(b)                      Tax Withholding. - The Company shall deduct from any
payments to a Participant or beneficiary under the Plan any taxes required by
law to be withheld with respect to such payments.


 
(c)                       Applicable Law. - The terms and provisions of the Plan
shall be construed in accordance with the law of the State of Texas, except to
the extent preempted by federal law.


 
(d)                       ERISA. - This Plan is not intended to be a pension
plan under ERISA.

 
Section 14
Definitions


(a)           "Account" means the account maintained for each Participant in the
Plan reflecting the number of Units allocated to such Participant in accordance
with Section 4 above, vested status of such Units, and any other information
necessary to properly administer the rights of the Participants.


 
(b)           "Company" for purposes of this Plan shall, unless the Committee
determines otherwise, include its affiliates and GEL.


 
(c)           “Change in Control” shall be deemed to have occurred on the
earliest of the following dates:


 
(i)           The date any entity or person (including a “group” within the
meaning of Section 13(d)(3) of the Securities Act of 1934, or any comparable
successor provisions), other than the owners of the Company at the time this
Plan is adopted, shall have become the beneficial owners of, or shall have
obtained voting control over, fifty percent (50%) or more of the then
outstanding shares of the Company; or


 
(ii)           The closing date of any transaction to sell or otherwise dispose
of substantially all of the assets of GEL or to merge or consolidate GEL with or
into another partnership or corporation, in which GEL is not the continuing or
surviving partnership or corporation, or pursuant to which any common units of
GEL would be converted into cash, securities or other property of another
partnership or corporation.

 
6

--------------------------------------------------------------------------------

 

(d)           "Disability" means that the Participant satisfies the requirements
for benefits under the Company’s long-term disability plan.


 
(e)           "Normal Retirement" means that the sum of Participant’s age and
years of service with the Company equals or exceeds 75 years at the time the
Participant terminates employment.


(f)           "Plan Year" means a calendar year.


(g)           "Units" means the stock appreciation rights or phantom units
granted and allocated to the Participants under this Plan.


Section 15
Effective Date


Effective Date. - The effective date of this Amended and Restated Plan is
February 24, 2009.
 
 
7

--------------------------------------------------------------------------------